IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MICHAEL EDWARD                         NOT FINAL UNTIL TIME EXPIRES TO
HOWARTH,                               FILE MOTION FOR REHEARING AND
                                       DISPOSITION THEREOF IF FILED
      Petitioner,
                                       CASE NO. 1D15-1698
v.

JULIE L. JONES, Secretary,
Florida Department of Corrections,

     Respondent.
___________________________/

Opinion filed May 5, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Michael Edward Howarth, pro se, Petitioner.

Jennifer Parker, General Counsel, and Susan A. Maher, Assistant General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

WOLF, ROWE, and SWANSON, JJ., CONCUR.